Citation Nr: 1455948	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  12-30 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, other than a psychoneurotic reaction, depressive reaction, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Joseph R. Lebetter, attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran had active service from August 1962 to February 1963, and from July 1963 to September 1963. 

This appeal comes to the Board of Veterans Appeals (Board) arises from an April 2012 rating action by the Regional Office (RO) in Wichita, Kansas.  

In March 2013, the Veteran testified before the undersigned at a video conference hearing conducted via the above-cited RO.  A copy of the hearing transcript has been associated with the claims file. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issues of entitlement to service connection for a shoulder disability, a respiratory disability, and a heart disability, were raised during the Veteran's March 2013 hearing, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify you if further action is required on your part.





REMAND

The Veteran asserts that he is entitled to service connection for an acquired psychiatric disorder.  During his hearing, held in March 2013, he testified that he sustained an injury to his shoulder during hand-to-hand combat training that had also resulted in a psychological trauma, and that he continues to experience pain from his injury.  

The Board first notes that in June 1966, the RO denied a claim for service connection for a depressive reaction.  There was no appeal, and the RO's decision became final.  See 38 U.S.C.A. § 7105(c) (West 2014).  In November 1982, the RO again denied the claim.  There was no appeal, and the RO's decision became final.  Id.

At the time of the RO's November 1982 decision, the Veteran was shown to have had indications of a personality disorder during service, with post-service medical evidence, dated between 1966 and 1980, showing diagnoses of "psychoneurotic reaction, depressive reaction," and a personality disorder, and diagnoses involving alcoholism/alcohol addiction.

In December 2011, the appellant filed an informal claim for what he called "depression."  See report of general information (VA Form 21-0820), dated in December 2011.  In April 2012, the RO determined that new and material evidence had not been received to reopen a claim for "psychoneurotic reactions, depressive reaction."  The Veteran has appealed.  

The evidence received since the RO's November 1982 rating decision consists of VA and non-VA medical reports dated between 1980 and 2011.  These reports show that the Veteran has been diagnosed with several acquired psychiatric disorders that were not of record in November 1982, to include major depressive disorder, bipolar disorder, dementia NOS (not otherwise specified), and PTSD.  
  
A change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  Boggs v. Peake, 520 F.3d 1330, 1335-37 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  With regard to PTSD, a PTSD diagnosis was not of record at the time of either of the previous, final decisions, and VA has never considered the law pertaining to PTSD, which has its own regulation, and development procedures.  See 38 C.F.R. § 4.125(f); see also VA Adjudication Procedure Manual, M21-1MR, Part III.iv.4.H. and Part IV.ii.1.D. 

In summary, as the Veteran's current claim for service connection filed in December 2011 is based on new diagnoses were not "of record" at the time the case was last decided in November 1982, the Veteran's claim is separate and distinct from his previously denied claim for service connection for a psychoneurotic reaction, depressive reaction.  Therefore, a new and material analysis is not warranted, and the Board will adjudicate the claim on the merits.  Boggs; see also Velez v. Shinseki, 23 Vet. App. 199, 204 (2009).

Finally, it has been held that claims for psychiatric conditions should not be limited only to only one diagnosis, rather, they must be considered a claim for any mental disability that may reasonably be encompassed by several factors including the claimant's description of the claim, the symptoms the claimant describes, and the information the claimant submits or that VA obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board has therefore recharacterized the issue on appeal as "entitlement to service connection for an acquired psychiatric disorder, other than a psychoneurotic reaction, depressive reaction, to include PTSD."  

In March 2013, the Veteran testified that he had received treatment for hypertension from VA for about one year beginning in 1964, in Denver, Colorado, with treatment that included Lasix, and that he received subsequent treatment for hypertension from VA beginning in 1980 in Topeka, Kansas, with current treatment for this condition by VA.  The Veteran's representative further asserted that the Veteran received VA treatment between 1969 and 1973 at VA facilities in Topeka, Leavenworth, and Denver.  

A VA neuropsychiatric consultation report, dated in November 2011, notes a history of treatment that includes hospitalization in VA Medical Centers (VAMCs) in Denver, Fort Lyon, Sheridan, Wichita, Leavenworth, and Topeka, and at two private facilities: Larned State Hospital, and Pueblo State Hospital.  

The Board finds that a remand is necessary in order to obtain outstanding records.  It appears that little, if any, of the Veteran's reported treatment is currently of record.  On remand, an attempt should be made to obtain these reports.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611 (1992); see also VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995).

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and requested to identify any VA or non-VA healthcare providers who have treated him for hypertension, and psychiatric symptoms, that are not currently of record.  After securing any necessary authorization from him, obtain all identified treatment records, to include a complete copy of all VA treatment records referenced in the November 2011 VA neuropsychiatric consultation report, to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After completing the above, and after completing any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If either of the claims remains denied, the Veteran and his attorney should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

IN

